Allowable Subject Matter
The applicant has amended the claim language to now read as “A method, implemented by a first terminal, comprising: receiving an indication of a speed limit sign, wherein the indication of the speed limit sign comprises a location of the speed limit sign and first alert information of the speed limit sign, and wherein the first alert information comprises a currently obtained speed limit of the speed limit sign; detecting whether traffic information of the first terminal comprises the first alert information associated with the speed limit sign by: performing a first query based on the [[a]] location of the speed limit sign to determine whether the traffic information of the first terminal comprises information associated with the location of the speed limit sign; determining that the traffic information of the first terminal has the information associated with the location of the speed limit sign; performing a second query based on the currently obtained [[a]] speed limit indicated by the speed limit sign to determine whether the information associated with the location of the speed limit sign comprises the currently obtained speed limit indicated by the speed limit sign; and determining either that the information associated with the location of the speed limit sign comprises the currently obtained speed limit indicated by the speed limit sign or that the information associated with the location of the speed limit sign does not comprise the currently obtained speed limit indicated by the speed limit sign; 2Atty. Docket: 4800-05501 (84350727US04) generating a traffic sign updating instruction corresponding to the speed limit sign when the information associated with the location of the speed limit sign does not comprise the currently obtained speed limit indicated by the speed limit sign; and sending the traffic sign updating instruction including the currently obtained speed limit indicated by the speed limit sign to a server.”  During the time of the filing date priority of the said invention, there was no prior art at the time that taught the scope of the said invention in its entirety.  As a result, the examiner acknowledges applicant’s invention as novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685